    Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 1 of 7 PageID# 18




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


RONALD W. WALDEN, JR.,                                )
                                                  )
        Plaintiff,                                )       Civil Action No: 3:21-cv-00375
                                                  )
        v.                                        )
                                                  )
BSV PREMIER BROOKHILL LLC,                        )
a Virginia Limited Liability Company,             )
                                                  )
        Defendant.                                )




                                           COMPLAINT


        Plaintiff, Ronald W. Walden, Jr., by and through his undersigned counsel, hereby files

this Complaint against BSV PREMIER BROOKHILL LLC, a Virginia Limited Liability

Company, seeking injunctive relief, attorneys’ fees and costs for violations of the Americans

with Disabilities Act, 42 U.S.C. §§ 12181, et seq., and damages for violations of the law of the

Commonwealth of Virginia. In support of his allegations, Plaintiff states as follows:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq. (the “ADA.”) The Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. The Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. § 1367(a).




                           Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                               Complaint
                                                 Page 1
    Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 2 of 7 PageID# 19




        2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

property that is the subject of this action is located in the City of Richmond, Virginia.

        3.      Plaintiff Ronald W. Walden, Jr. (“Mr. Walden”) is a resident of the

Commonwealth of Virginia.

        4.      Mr. Walden is a qualified individual with a disability as the term is defined by and

within the meaning of the ADA. Mr. Walden is diagnosed with osteogenesis imperfecta and uses

a wheelchair as his primary means of mobility.

        5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities and requires a wheelchair for mobility.

        6.      Upon information and belief, BSV PREMIER BROOKHILL LLC, (“BSV” or

“Defendant,”) is the owner, lessor, and/or operator of the place of public accommodation

including the real property and improvements which is the subject of this action (the “Property.”)

        7.      The Property is known as Brookhill Azalea Shopping Center; it is generally

located at 5214 Chamberlayne Rd, Richmond, VA 23227.

        8.      The Defendant is registered to conduct business within the Commonwealth of

Virginia through the Virginia State Corporation Commission and maintains a registered agent in

this jurisdiction for the purpose of accepting service of process.

        9.      Defendant is responsible for complying with all applicable obligations of the

ADA.

        10.     All events giving rise to this lawsuit occurred within the jurisdiction of the

Eastern District of Virginia.



                            Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                                Complaint
                                                  Page 2
   Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 3 of 7 PageID# 20




                                        COUNT I
                            VIOLATION OF TITLE III OF THE ADA

        11.     The allegations set forth in the paragraphs above are incorporated by reference as

if fully set forth in this count.

        12.     The Property is a place of public accommodation and is therefore subject to Title

III of the ADA.

        13.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

        14.     During his most recent visit, Mr. Walden experienced serious difficulty accessing

the goods and utilizing the services therein due to the architectural barriers discussed in this

Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would like to

visit the Property more often.

        15.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, Mr. Walden continues to desire to visit the Property, but

fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

        16.     Defendant discriminated and continues to discriminate against Plaintiff in

violation of 42 U.S.C. §§ 12181, et seq., and 28 C.F.R. §§ 36.302, et seq., by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:


                             Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                                 Complaint
                                                   Page 3
   Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 4 of 7 PageID# 21




                   A. Plaintiff personally encountered inaccessible parking designated as

                       accessible due to improper placement of ramp in access aisle;

                   B. Plaintiff personally encountered inaccessible curb ramps throughout the

                       Property due to excessive lips and excessive slopes;

                   C. Plaintiff personally encountered an inaccessible route to Subway due to lack

                       of curb cut from designated accessible parking to Subway entrance; and

                   D. Plaintiff personally encountered inaccessible restroom at Food Lion due to

                       lack of grab bars.

       17.         As of the date of this filing, the readily achievable barriers and other violations of

the ADA exist.         They have not been remedied or altered in such a way as to effectuate

compliance with the applicable provisions of the ADA.

       18.         Independent of his intent to return to the Property as a patron, Plaintiff intends to

return to the Property as an ADA tester to determine whether the barriers to access in this

Complaint have been remedied.

       19.         Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on the

Defendant.

       20.         Removal of the barriers to access located on the Property will allow Plaintiff to

fully utilize the goods and services located on the Property.

             21.       The Plaintiff was obligated to retain the undersigned counsel for filing and

  prosecution of this action. The provisions of 42 U.S.C. § 12205 entitle Plaintiff to seek from

Defendant and receive payment for reasonable attorneys’ fees, costs, and expenses of this action.

                              Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                                  Complaint
                                                    Page 4
   Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 5 of 7 PageID# 22




                                              COUNT II

                                       STATE LAW CLAIM

       22.     Plaintiff re-alleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       23.     Defendant’s Property is a place of public accommodation under Code of Virginia,

§ 51.5-44.

       24.     The architectural barriers and other accessibility barriers constitute an ongoing act

of discrimination against the Plaintiff as a person with a disability in violation of Section 51.5-44

of the Code of Virginia.

       25.     As a direct and proximate result of Defendant’s intentional and negligent failure

to remove barriers to access that exist on Defendant’s property, Plaintiff was and continues to be

denied access and his civil rights were and continue to be violated.

       26.     Consequently, Mr. Walden seeks monetary damages from Defendant pursuant to

Code of Virginia, § 51.5-46 for the discrimination he experienced and continues to experience.

                                     PRAYER FOR RELIEF

       WHEREFORE, Ronald W. Walden, Jr. demands judgment and execution against

Defendant and requests the Court provide the following injunctive and declaratory relief:

       A.      Declare the Property owned and administered by Defendant is in violation of the

               ADA;

       B.      Enter an order directing Defendant to alter its facilities on the Property to make

               them accessible to and useable by individuals with disabilities to the full extent

               required by Title III of the ADA;

                           Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                               Complaint
                                                 Page 5
Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 6 of 7 PageID# 23




   C.   Enter an order directing Defendant to evaluate and neutralize its policies and

        procedures toward persons with disabilities for such reasonable time so as to

        allow Defendant to undertake and complete corrective procedures;

   D.   Award to the Plaintiff reasonable attorneys’ fees, costs (including expert fees),

        and other expenses of this action;

   E.   Award such other and further relief as it deems necessary, just and proper;

   F.   Issue a Declaratory Judgment that Defendant violated the Virginia Rights of

        Persons with Disabilities Act;

   G.   Order Defendant to alter the Property to make the facilities accessible to and

        usable by individuals with disabilities to the extent required by the Virginia

        Statewide Building Code;

   H.   Award Plaintiff monetary damages from the Defendant pursuant to Code of

        Virginia § 51.5-46; and

   I.   Award Plaintiff such other additional and proper relief as may be just and

        equitable.




                     Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                         Complaint
                                           Page 6
Case 3:21-cv-00375-DJN Document 1 Filed 06/09/21 Page 7 of 7 PageID# 24




                                      RONALD W. WALDEN, JR.

                                              /s/Deborah C. Waters
                                      By: ________________________________
                                           Deborah C. Waters, Esquire
                                           Virginia State Bar #28913
                                           L. Clayton Magee Gordley
                                           Virginia State Bar # 95399
                                           Waters Law Firm, P.C.
                                           Town Point Center Building, Suite 600
                                           150 Boush Street
                                           Norfolk, VA 23510
                                           Telephone: (757) 446-1434
                                           Facsimile: (757) 446-1438
                                           dwaters@waterslawva.com
                                           Counsel for Plaintiff




                 Ronald W. Walden, Jr. v. BSV Premier Brookhill LLC.
                                     Complaint
                                       Page 7
